Exhibit 10.2

 

OPTION AGREEMENT

 

This Option Agreement (this “Agreement”), dated as of December 12, 2014, is by
and between Brilliant King Group Ltd., a company incorporated under the laws of
British Virgin Islands (the “Option Holder”), and Solar Power, Inc., a
California corporation (the “Company”). The Option Holder and the Company is
referred to herein as a “Party,” and collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Option Holder desire to provide for the grant of an
option to purchase certain number of shares of common stock of the Company, par
value US$0.0001 per share (the “Common Shares”), on the terms and conditions set
forth in this Agreement; and

 

WHEREAS, the Company and the Option Holder desire to make certain
representations, warranties, covenants and agreements in connection with the
transactions contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Company and the
Option Holder agree as follows:

 

ARTICLE I

PURCHASE AND SALE

 

Section 1.1     Option. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations and warranties set forth herein, the
Company agrees to grant the Option Holder an option (the “Option”) to purchase
from the Company 6,000,000 Common Shares (the “Purchase Shares”) at the total
purchase price of US$12,000,000 (the “Purchase Price”), or US$2.00 per share, on
or prior to the date of completion of the listing of the Common Shares on the
New York Stock Exchange or the NASDAQ Stock Market . The Option will be deemed
exercised upon the payment of the Purchase Price to the Company by the Option
Holder. If the Option Holder exercises the Option, the Company shall issue, sell
and deliver to the Option Holder, free and clear of any pledge, mortgage,
security interest, encumbrance, lien, charge, assessment, claim or restriction
of any kind or nature except as required by applicable laws, and the Option
Holder agrees to purchase from the Company, on the Closing Date (as defined
below), 6,000,000 Common Shares. The Option Holder has the right not to exercise
the Option.

 

Section 1.2     Purchase Price. The Option Holder shall pay the Purchase Price
for the Purchase Shares.

 

Section 1.3     Closing.

 

(a)     If the Option Holder wishes to exercise the Option, it shall provide a
written notice to the Company at least ten (10) days prior to the proposed
closing date (the “Closing Date”). Upon the terms and subject to the conditions
of this Agreement, the closing (the “Closing”) of the purchase and sale of the
Purchase Shares shall take place at a place determined by the Company at 9:00
A.M. New York time on the Closing Date.

 

 
1

--------------------------------------------------------------------------------

 

 

(b)     On or before the Closing Date, the Option Holder shall deliver the
Purchase Price by wire transfer in immediately available funds to the Company’s
bank account designated by the Company in a written notice to the Option Holder.
At the Closing Date, the Option Holder shall deliver a certificate of its duly
authorized officer certifying as to the matters set forth in Section 1.4(b).

 

(c)     On the Closing Date, in addition to any items the delivery of which is
made an express condition to the Option Holder’s obligations at the Closing
pursuant to Section 1.4, the Company shall deliver to the Option Holder: a true
and complete copy, certified by a director of the Company, of the resolutions
duly and validly adopted by the board of directors of the Company, evidencing
(A) its authorization of the execution and delivery of this Agreement and the
other documents to be executed as contemplated hereunder, the consummation of
the transactions and the issuance of the Purchase Shares contemplated hereby and
thereby; and (B) its approval of the issuance and allotment of the Purchase
Shares to the Option Holder.

 

(d)     Within fifteen (15) business days after the Closing Date, the Company
shall deliver to the Option Holder:

 

(1) a copy of the updated stock ledger of the Company evidencing the Option
Holder as the holder of the Purchase Shares; and

 

(2) a stock certificate issued in the name of the Option Holder evidencing the
Purchase Shares and containing the following restrictive legend or other legend
substantially to the following effect:

 

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR
OTHER DISPOSITION OF THESE SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
IN EITHER CASE UPON THE RECEIPT OF AN OPINION OF U.S. COUNSEL.”

 

Section 1.4     Closing Conditions.

 

The obligations of the Option Holder to pay the Purchase Price to the Company as
contemplated by this Agreement shall be subject to the satisfaction, on or
before the Closing, of each of the following conditions, provided that any of
which may be waived in writing by the Option Holder in its sole discretion:

 

(a)     The written notice of the Option exercise has been provided by the
Option Holder;

 

(b)     All corporate and other actions required to be taken by the Company in
connection with the issuance and sale of the Purchase Shares shall have been
completed and all corporate and other actions required to be taken by the Option
Holder in connection with the purchase of the Purchase Shares shall have been
completed.

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     The representations and warranties of the Company contained in Section
2.1 of this Agreement shall have been true and correct on the date of this
Agreement and shall be true and correct in all material respects as of the
Closing Date; and the Company shall have performed and complied with in all
material respects all, and not be in breach or default in any material respect
under any, agreements, covenants, conditions and obligations contained in this
Agreement that are required to be performed or complied with on or before the
Closing.

 

(d)     No governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any law (whether temporary, preliminary
or permanent) that is in effect and restrains, enjoins, prevents, prohibits, or
otherwise makes illegal the consummation of, or materially and adversely alter,
the transactions contemplated by this Agreement or imposes any damages or
penalties that are substantial in relation to the Company; and no action, suit,
proceeding or investigation shall have been instituted by or before any
governmental authority of competent jurisdiction or threatened that seeks to
restrain, enjoin, prevent, prohibit, or otherwise makes illegal the consummation
of, or materially and adversely alter, the transactions contemplated by this
Agreement impose any damages or penalties that are substantial in relation to
the Option Holder.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Section 2.1     Representations and Warranties of the Company. The Company
hereby represents and warrants to the Option Holder, as of the date hereof and
as of the Closing, as follows:

 

(a)     Organization and Authority. Each of the Company and its subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business in all material respects as is currently conducted.
Neither the Company nor any of its subsidiaries is in material violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except to the extent that the
failure to be so qualified and in good standing would not result in any material
adverse effect on the operations, financial position or condition of the Company
and its subsidiaries, taken as a whole, or adversely affect the ability of the
Company to carry out its obligations hereunder and to consummate the
transactions contemplated hereunder.

 

(b)     Due Issuance of the Purchase Shares. The Purchase Shares have been duly
authorized and, when issued and delivered to the Option Holder and paid for by
the Option Holder pursuant to this Agreement, will be validly issued, fully paid
and non-assessable. The Purchase Shares as described herein are free and clear
of any pledge, mortgage, security interest, encumbrance, lien, charge,
assessment, claim or restriction of any kind or nature, except as required by
applicable laws. The Company has full power and authority to enter into, execute
and deliver this Agreement and each agreement, certificate, document and
instrument to be executed and delivered by it pursuant to this Agreement and to
perform its obligations hereunder. The execution and delivery by it of this
Agreement and the performance by it of its obligations hereunder have been duly
authorized by all requisite actions on its part.

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     Valid Agreement. This Agreement has been duly executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.

 

(d)     Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation by the Company of any of the transactions
contemplated hereby, nor compliance by it with any of the terms and conditions
hereof will violate any existing agreements to which the Company or any of its
subsidiaries is bound, federal, state, county or local law, constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental entity or court to which
the Company or any of its subsidiaries is subject, except such violation that
would not have a material adverse effect on the operations, financial position
or condition of the Company and its subsidiaries, taken as a whole, or adversely
affect the ability of the Company to carry out its obligations hereunder and to
consummate the transactions contemplated hereunder.

 

(e)     Filings, Consents and Approvals. Neither the execution and delivery by
the Company of this Agreement, nor the consummation by the Company of any of the
transactions contemplated hereby, nor the performance by the Company of this
Agreement in accordance with its terms requires the filing, consent, approval,
order or authorization of, or registration with, or the giving notice to, any
governmental or public body or authority, except such as have been obtained,
made, given or will be made promptly hereafter and any required filing or
notification with the Securities and Exchange Commission.

 

(f)     Compliance with Applicable Law. There is no claim, action, suit,
proceeding, arbitration, investigation or inquiry pending or, to the best of
Company’s knowledge, threatened, against or involving Company with respect to
this Agreement, the transactions contemplated hereby, or the Purchase Shares,
before any national, provincial, federal, state, municipal, foreign, or other
court or governmental or administrative body or agency, or any private
arbitration tribunal.

 

(g)     Disclosure. The Company has not made any untrue statement of a material
fact related to a specific representation or warranty contained in this
Agreement, nor has the Company omitted to state any material fact necessary in
order to make the specific statements contained in this Agreement not
misleading, based on the Company’s best knowledge of any foregoing statement of
forward-looking nature at the time of such statement being made.

 

Section 2.2     Representations and Warranties of the Option Holder. The Option
Holder hereby represents and warrants to the Company as of the date hereof and
as of the Closing Date, as follows:

 

(a)     Due Formation. The Option Holder is a company duly incorporated as a
company with limited liability, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, with full power and authority to
own and operate and to carry on its business in the places and in the manner as
currently conducted.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     Authority. The Option Holder has full power and authority to enter into,
execute and deliver this Agreement and each agreement, certificate, document and
instrument to be executed and delivered by the Option Holder pursuant to this
Agreement and to perform its obligations hereunder. The execution and delivery
by the Option Holder of this Agreement and the performance by the Option Holder
of its obligations hereunder have been duly authorized by all requisite actions
on its part.

 

(c)     Valid Agreement. This Agreement has been duly executed and delivered by
the Option Holder and constitutes the legal, valid and binding obligation of the
Option Holder, enforceable against it in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(d)     Consents. Neither the execution and delivery by the Option Holder of
this Agreement nor the consummation by it of any of the transactions
contemplated hereby nor the performance by the Option Holder of this Agreement
in accordance with its terms requires the consent, approval, order or
authorization of, or registration with, or the giving of notice to, any
governmental or public body or authority or any third party, except as have been
obtained, made or given.

 

(e)     No Conflict. Neither the execution and delivery by the Option Holder of
this Agreement, nor the consummation by it of any of the transactions
contemplated hereby, nor compliance by the Option Holder with any of the terms
and conditions hereof will contravene any existing agreement, federal, state,
county or local law, rule or regulation or any judgment, decree or order
applicable to, or binding upon, the Option Holder.

 

(f)     Status and Investment Intent.

 

(i)     Purchase Entirely for Own Account. The Option Holder is acquiring the
Option and the Purchase Shares that may be sold pursuant to this Agreement for
its own account for investment purposes only and not with the view to, or with
any intention of, resale, distribution or other disposition thereof. The Option
Holder does not have any direct or indirect arrangement, or understanding with
any other persons to distribute, or regarding the distribution of the Option and
the Purchase Shares in violation of the United States Securities Act of 1933, as
amended (the “Securities Act”) or other applicable laws.

 

(ii)     Not U.S. person. The Option Holder is not a “U.S. person” (as such term
is defined in Regulation S of the Securities Act) and is not acquiring the
Option and/or purchasing the Purchase Shares for the account or benefit of any
“U.S. person”.

 

(iii)     Distribution Compliance Period. The Option Holder acknowledges that
all offers and sales of the Purchase Shares before the end of the “distribution
compliance period” (as such term is defined in Regulation S) be made only in
accordance with Regulation S, pursuant to registration of the securities under
the Securities Act or pursuant to an exemption therefrom.

 

 
5

--------------------------------------------------------------------------------

 

 

(iv)     Restrictive Legend. The Option Holder understands that the certificate
evidencing the Purchase Shares will bear a legend or other restriction
substantially to the following effect:

 

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR
OTHER DISPOSITION OF THESE SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
IN EITHER CASE UPON THE RECEIPT OF AN OPINION OF U.S. COUNSEL.”

 

(g)     Financing. The Option Holder has sufficient funds available to it to
purchase all of the Purchase Shares pursuant to this Agreement if the Option
Holder elects to exercise the Option.

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1     Lockup. Without the prior written consent of the Company, the
Option Holder shall not sell, give, assign, hypothecate, pledge, encumber, grant
a security interest in or otherwise dispose of, or suffer to exist (except for
by operation of law or otherwise) any encumbrance on, any of its Purchase
Shares, or any right, title or interest therein or thereto, prior to the date
that is three (3) months after the Closing Date, except for any sale or transfer
to the affiliate(s) of the Option Holder, provided that such affiliate(s) of the
Option Holder agree(s) to be bound by the terms of this Agreement (including
this Section 3.1). For purpose of this Agreement, the term “affiliate” means,
with respect to a specific person, a person that directly or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the person specified.

 

Section 3.2     Listing. The Company undertakes to make its best efforts to
complete the listing of the Common Shares on the New York Stock Exchange or the
NASDAQ Stock Market within eighteen (18) months from the date of this Agreement.

 

Section 3.3     Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned at any time prior to Closing
by mutual agreement of the Parties. Nothing in this Section 3.3 shall be deemed
to release any Party from any liability for any breach of this Agreement prior
to the effective date of such termination.

 

Section 3.4     Governing Law. This Agreement shall be governed and interpreted
in accordance with the laws of the State of New York without giving effect to
the conflicts of law principles thereof.

 

Section 3.5     Dispute Resolution. Any dispute, controversy or claim (each, a
“Dispute”) arising out of or relating to this Agreement, or the interpretation,
performance breach, termination, validity or invalidity thereof, shall be
referred to arbitration upon the demand of any Party to the dispute with notice
(the “Arbitration Notice”) to the other Party.

 

 
6

--------------------------------------------------------------------------------

 

 

(a)     The Dispute shall be settled in Hong Kong in a proceeding conducted in
English and Chinese by three (3) arbitrators from the Hong Kong International
Arbitration Centre (the “HKIAC”), The claimant(s) and the respondent(s) to such
dispute shall each select one arbitrator. The third arbitrator, who shall act as
the Presiding Arbitrator, shall be appointed in accordance with the Hong Kong
International Arbitration Centre Administered Arbitration Rules (the “HKIAC
Rules”) in force when the Arbitration Notice is submitted in accordance with the
HKIAC Rules.

 

(b)     Each party to the arbitration shall cooperate with each other party to
the arbitration in making full disclosure of and providing complete access to
all information and documents reasonably requested by such other party in
connection with such arbitral proceedings, subject only to any confidentiality
obligations binding on such party.

 

(c)     The award of the arbitral tribunal shall be final and binding upon the
parties thereto, and the prevailing party may apply to a court of competent
jurisdiction for enforcement of such award.

 

(d)     During the course of the arbitral tribunal's adjudication of the
Dispute, this Agreement shall continue to be performed except with respect to
the part in dispute and under adjudication.

 

Section 3.6     Amendment. This Agreement shall not be amended, changed or
modified, except by another agreement in writing executed by the Parties hereto.

 

Section 3.7     Binding Effect. This Agreement shall inure to the benefit of,
and be binding upon, each of the Company and the Option Holder and their
respective heirs, successors and permitted assigns.

 

Section 3.8     Assignment. Neither this Agreement nor any of the rights, duties
or obligations hereunder may be assigned by the Company or the Option Holder
without the express written consent of the other Parties. Any purported
assignment in violation of the foregoing sentence shall be null and void, except
for the assignment to the affiliate(s) of the Option Holder, provided that such
affiliate(s) of the Option Holder agree(s) to be bound by the terms of this
Agreement.

 

Section 3.9     Notices. All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of actual delivery if delivered personally to
the Party to whom notice is to be given, on the date sent if sent by telecopier,
tested telex or prepaid telegram, on the next business day following delivery if
sent by courier or on the day of attempted delivery by postal service if mailed
by registered or certified mail, return receipt requested, postage paid, and
properly addressed as follows:

 

If to the Option Holder, at:

Brilliant King Group Ltd.

Building 21, No.2 Jingyuanbei Street,

Beijing Economical-Technological Development Area,

Beijing, 100176, China

   

If to the Company, at:

Solar Power, Inc. 

3400 Douglas Boulevard, Suite 285

Roseville, California

USA 

Fax: +1-916-771-3657 




Any Party may change its address for purposes of this Section 3.9 by giving the
other Party hereto written notice of the new address in the manner set forth
above.

 

 
7

--------------------------------------------------------------------------------

 

 

Section 3.10     Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the Parties hereto with respect to the
matters covered hereby, and all prior agreements and understandings, oral or in
writing, if any, between the Parties with respect to the matters covered hereby
are merged and superseded by this Agreement.

 

Section 3.11     Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

Section 3.12     Fees and Expenses. Except as otherwise provided in this
Agreement, each Party will be responsible for all of its own expenses incurred
in connection with the negotiation, preparation and execution of this Agreement.

 

Section 3.13     Specific Performance. The Parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement are not
performed in accordance with the terms hereof. Accordingly, each Party shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

Section 3.14     Headings. The headings of the various articles and sections of
this Agreement are inserted merely for the purpose of convenience and do not
expressly or by implication limit, define or extend the specific terms of the
section so designated.

 

Section 3.15     Execution in Counterparts. For the convenience of the Parties
and to facilitate execution, this Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

 

Solar Power, Inc.

 

By:

/s/ Peng Xiaofeng 

Name: Peng Xiaofeng

Title: Authorized Signatory

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

  

Option Holder

 

Brilliant King Group Ltd.

 

By:

/s/ Chen Yihong 

Name: Chen Yihong

Title: Director

 